EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney, Mr. James Michael O’Neill, on February 10, 2022.
The application has been amended as follows:    
In claim 33, line 1, the phase “The semiconductor package of claim 1” should be changed to --The semiconductor package of claim 30--.
Reasons for Allowance
Claims 17-36 are allowed and renumbered as 1-20, respectively.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 17, 28, and 30, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Haeberlen et al. (U.S. 2007/0237345), which is considered to be the closest prior art to the subject matters of claims 17-36, discloses (See Figs. 1-5 and the associated description) semiconductor package, comprising: a semiconductor die comprising a semiconductor device (11) (Fig. 3j), a first contact pad (22) arranged on a first surface (e.g., the upper surface) of the semiconductor die (11) and a second contact pad (20) arranged on a second surface (e.g., the lower surface) of the semiconductor die (11) that opposes the first surface (Fig. 3j), the semiconductor die (11) being embedded in a dielectric layer (12); and one or more first package contact pads (28) and one or more 
Haeberlen et al., however, fail to teach, among others, at least: a) the one or more first package contact pads and the one or more second package contact pads arranged on the first major surface of the dielectric layer to provide multiple non-parallel current paths between the one or more first package contact pads and the one or more second package contact pads, as recited in claim 17; b) a redistribution structure coupling the second contact pad to at least one second package pad of the one or more second package contact pads arranged on an opposing side of the semiconductor die, wherein the redistribution structure comprises a lateral layer, a plurality of second vias extending through the dielectric layer and between the second contact pad and the lateral layer, and one or more package vias arranged adjacent opposing side faces of the semiconductor die, as recited in claim 28; and c) coupling the second contact pad of the semiconductor die to the one or more second package contact pads by a redistribution structure having a 
Since claims 18-27, 29, and 31-36, depend either on claims 17, 28, or 30, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935. The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/LUAN C THAI/
Primary Examiner
Art Unit 2891
February 10, 2022